VOTO DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
Creo que el tribunal inferior procedió correctamente al resolver que por estar un auto de habeas corpus pendiente de resolución ante un tribunal de apelación no queda privada dicha corte inferior de la jurisdicción que tiene para conocer de la causa.
La segunda alegación de los apelantes es que la Corte de Distrito de Arecibo no tenía jurisdicción, porque la pu-blicación por la cual los apelantes fueron denunciados se hizo en San Juan y nó en, Arecibo. El caso de In re Palliser que se encuentra en el volumen 136 de los Reports de la Corte Suprema de los Estados Unidos, en la página 256, parece resolver esta cuestión de jurisdicción. Si según consta de la prueba practicada en el presente caso, el periódico El Rumor Diario circuló en Arecibo, debemos considerar que los acusa-dos tuvieron la intención de que la publicación surtiera sus efectos, ó sea, que se remitiera por el correo y llegara-á, otro pueblo donde la misma fuera leída; y si se cometía un de-lito al hacer que dicha publicación circulara por la ciudad de San Juan, también se cometía circulando por. Arecibo. Además, según expresa el fiscal, la denuncia no se dirije contra la misma publicación, sino por el hecho de aconsejar ó ayudar á cometer un misdemeanor, el cual consejo ó ayuda *360puede darse por medio de un periódico remitido por correo ó llevado á otro pueblo, de igual modo que si la persona que esto hace estuviera en realidad presente en dicho pueblo.'
Puesto que la publicación sometida á nuestra considera-ción es de carácter sedicioso, muy pequeña duda puede haber de que una acusación formulada por insitar la comisión de un delito, basada en láley común, podría prosperar contra los apelantes en cualquiera de los Estados de la Unión-en donde dicha ley común rige. Sin embargo, en Puerto Rico estamos gobernados por nuestras leyes locales. Véase Romeu v. Todd, resolución de la Corte Suprema de los Estados Unidos de 27 de mayo de 1907, y las resoluciones referentes á Puerto Rico que en aquélla se citan. Y en cuanto á la igualdad de criterio, véase Hawaii v. Mankichi, 190 U. S., 197.
Sin embargo, aún cuando la ley común fuera aplicable á Puerto Rico,- la acusación está hecha con arreglo á las seccio-nes 47 y 359 del Código Penal, y con respecto á esto la única cuestión que verdaderamente se encuentra sometida á la' con-sideración de la corte, es la de la interpretación de aquellas secciones.
La cuestión que entonces se presenta por sí á nuestra con-sideración, es si se imputó la comisión de un misdemeanor, ó si se probó la comisión de tal misdemeanor. Debe notarse que las palabras del estatuto son “toda persona que aconse-je ó ayude á otra á cometer tal delito.” El verdadero sig-nificado del estatuto es que algún crimen se haya cometido. Las palabras “en la comisión” no son susceptibles de ninguna otra interpretación. A más de esto, nadie puede ayudar á la comisión de un delito sin cometer también un delito. Las palabras “aconseje, ó ayude” se usan de igual manera en la sentencia, por lo tanto, si se formula una acusación con arreglo á esta sección, necesariamente debe presuponerse la ejecución por otro ú otros, de algún acto, estando en la mente de los acusados la intención y el propósito de aconsejar el acto.
La sección 47 más bien parece tratar de la pena con que se castiga un misdemeanor que no de su definición, siendo dicha *361sección nna repetición de la 36, en la que puede verse que lo que la Legislatura tuvo presente fué la “comisión de un deli-to.”
La sección 47 se encuentra en nuestros estatutos en el Ca-pítulo que trata de “Partícipes en los Crímenes.”
Por la teoría de que la sección 47 define como crimen la incitación al crimen, la incitación que tiene lugar con arreglo á dicha sección sería aplicable solamente á un misdemeanor; el incitar la comisión de un felóny no está en absoluto defi-nido en el Código Penal. De modo que,' el efecto de interpre-tar esta sección en el sentido de que una incitación para que se cometa un delito es punible por sí, nos llevaría á la con-clusión de que una persona que aconseja á otra para que és-ta agólpee ó pegue á una tercera persona, podría ser casti-gada, pero no habría pena prescrita por incitar á cometer un asesinato. Esto prueba por sí mismo que no fué la intención de la Legislatura, al aprobar el Código Penal, hacer que la sec-ción 47 definiera el delito sustantivo de una'incitación á que se cometa un crimen.
Todas las autoridades están acordes en que la incitación á la comisión de un delito constituye por sí un delito indepen-diente y sustantivo. Algunos de estos eran castigados y otros nó por la ley común, que constituye una razón mayor, porque una ley, cuyo objeto es definir tal delito debía definirlo de una manera clara é inequívoca. Así se ha hecho en las leyes de diferentes 'localidades que definen una incitación especial para la comisión de un delito. La seción 47 trae á mi mente la misma idea que la 36, que cuando se ha cometido un crimen las personas que ayudan ó aconsejan “su comisión” pueden ser castigadas por cometer un misdemeanor. La tentativa de ambas secciones es hacer desaparecer la diferencia entre cóm-plices antes del hecho y principales, y no hacer diferencia con respecto á la pena.
Yéanse también las seciones 31, 32 y 33 del Código Penal de California.
Las secciones 47 y 18 están juntas en el índice de nuestro *362Código Penal, y en el Código Penal de California el “encabe-zamiento ” de la sección 659 y las referencias nmestran la mis-ma intención. En la sección 47 la misma repetición de la pa-labra “acto” dejándose aparte las palabras “en la comisión” excluye la idea de que la simple incitación independiente de alguna tentativa era la que se trataba de definir.
Abora pues, la denuncia en el presente caso no acusa á los procesados de baber ayudado y excitado á que se produ-jera un motín, ni lo que es más, que ellos ayudaran ó excitaran la formación de determinado motín, sino que la imputación es, que los mismos publicaron un artículo anterior á la reali-zación de ciertos sucesos en Arecibo, cuya publicación, con re-ferencia á la huelga, parecía tendente á producir un motín. En otras palabras, no se ba alegado que ninguno de los actos, ó la publicación de los acusados hubiera motivado el motín que se dice ocurrió en Arecibo, así como tampoco que el mis-mo fuera consecuencia de tal publicación. En la denuncia tampoco se expresan los hechos que constituyen un motín, con arreglo á la sección 359.
Es cierto que la denuncia hace referencia á ciertos suce-sos en Plato-Viejo, donde un policía y im jíbaro fueron heri-dos, pero nada dice de quién había allí, ó que aquéllos que se encontraban presente y que tomaron parte en el supuesto mo-tín tuvieran conocimiento de la publicación, ó que la misma ejerciera alguna influencia sobre ellos.
De la prueba del juicio resultó que el periódico fué leído en una fábrica. Que posteriormente tuvo lugar un meeting de trabajadores. El testigo Cabrera y otros declaran que el periódico se leyó en la fábrica, pero los testigos de ambas partes están acordes en declarar que el artículo no se leyó en el meeting. No se ha probado la relación que tuviera el meeting con la fábrica, á no ser que la misma se deduzca de la declaración de un testigo del acusado, que dice estaba presente en ambos sitios y que el artículo se leyó en el meeting y no en la fábrica. De modo que el testimonio de este testigo, que fué el único que estuvo presente en ambas partes demuestra *363que el artículo se leyó en la fábrica y uó eu el meeting. De mo-do que el testimonio de este testigo que era el que únicamen-te se bailaba presente en ambos lugares, demuestra que el ar-tículo no fué leído en el meeting.
También los testigos bacen referencia á un motín que ha-bía tenido lugar. Sin embargo, esto queda, sometido á meras deducciones, así como si el meeting estaba ó nó relacionado con el motín. En resumen, solamente se ha probado que el motín ocurrió después del meeting y á corta distancia’del mismo.
Dice la mayoría de la corte en su opinión, que la cuestión referente á la insuficiencia de la denuncia no fué motivo de discusión por las partes. Esta corte por iniciativa propia ha revocado casos civiles por el fundamento de que la demanda no aducía hechos suficientes para determinar una causa de acción. Por virtud de la Ley de 30 de mayo de 1904, siempre hemos examinado autos con motivo de errores fundamen-tales.
En el caso de El Pueblo de Puerto Rico v. Vicente Hernández, resuelto en 15 de diciembre de 1905, esta corte, por su propia iniciativa, revocó el caso por insuficiencia de la acusa-ción. En ese caso no había pliego de excepciones, ni moción ó excepción previa, así como tampoco las partes comparecie-ron ante este Tribunal. Lo mismo se resolvió en el caso de El Pueblo de Puerto Rico v. Ramón Donato García, resuel-to en 28 de diciembre de 1905. Lo mismo también en el de El Pueblo de Puerto Rico v. Eloy Torrellas.
Aparece, por tanto, que no solamente no se imputó delito alguno con arreglo á la sección 47 del Código Penal, sino, que ninguno se probó, y siendo así debió haberse revocado la sentencia y ordenado la celebración de un nuevo juicio.